Oi-tToir, J.
On certiorari in the circuit court it appeared from the docket of the justice that both parties in the action appeared on the 23d day of April, 1883, and by agreement of the parties the case was adjourned to the 30th day of April, without stating the year in the docket.
1. It is contended that the justice lost jurisdiction by this failure to enter in his docket such year. If the parties agreed upon an adjournment, they must have understood the year as being the same as that of the 23d day of April, 1883, and the defendant, who makes it, does not say in his affidavit upon which he procured the writ that it was not so agreed and understood, but contents himself by saying that it appears from the docket entries that the year is not stated, and that he has no means of ascertaining from such entries to what time the case was adjourned. This is evasive. It is perfectly clear that the defendants did agree upon the time, and knew to what day the case had been adjourned. But the entry itself is sufficient to apprise any one of the exact time. On the 23d day of April, 1883, the parties appeared, and the case is adjourned by agreement of the parties “ to the 30th day of April, at 9 A. M., at my office,” etc. The current year would be understood as the year, by any one who wished to know, and especially by the parties who had agreed upon the exact time.
2. As to the subsequent adjournment until the 7th day of May, 1883, the affidavit of the attorney of the plaintiff presented sufficient grounds for it, within sec. 3631, R. S.
By the Court.— The judgment of the circuit court is affirmed.